Walker, J.,
concurring: When this case was before us at a former term, the only question presented was whether there had been a misjoinder of parties and of causes of action, and we decided that there had been. It was not necessary in that appeal to determine the precise nature of the cause of action for tbe tort alleged in tbe complaint. By *181way of illustration in the discussion of the question of misjoinder, we treated it as a cause of action for malicious prosecution as it may be so regarded under the decisions of this court. Ely v. Davis, 111 N. C., 24, and cases cited; Terry v. Davis, 114 N. C., 31. Our purpose then was to show merely that it was a tort at common law as distinguished from an action upon the bond it not being material to inquire whether it was a cause of action for malicious prosecution or for the malicious abuse of process or for malicious attachment. It would seem that the allegations, as now made, are sufficient, and even as then made were sufficient, as the statement of a cause of action for any one of the said wrongs.
CONNOR J. concurs in the concurring opinion.